{¶ 43} I concur in the majority's analysis and disposition of Appellant's second and third assignments of error.
 {¶ 44} I disagree with the majority's reason for overruling Appellant's first assignment of error. I do not find Appellant's failure to file objections to the magistrate's temporary orders waives his right to challenge that order as being vague and ambiguous in a subsequent contempt proceeding for willful violation of that order. Therefore, I concur in judgment only in overruling Appellant's first assignment of error. *Page 1